Title: To John Adams from Samuel Adams, Sr., 2 September 1790
From: Adams, Samuel, Sr.
To: Adams, John



Sr:
Boston Septemr. 2d: 1790

I have not a written a single line to any friend in, or out of Congress during the late session, having been prevented by my old nervous disorder, and am now dictating this to a confidential friend, whom you well know—
Capn. Nathaniel Byfeild Lyde who commanded the Ship in which your Lady sailed to England has informed me that a number of Vessells are to be built, and employed to guard the coast for a preventing of breaches of the act of trade; and he requests me to ask the favour of you to mention his Name to the President of the United States for a command—I now gratify his request, which is my apology—
I hope you, and your connections are in good health, and spirits—Mrs: Adams joins me in due Regards to yourself, and Lady
I am, dear sir, with much Esteem, and respect— / Your affectionate friend
S Adams